  8:18-cr-00092-RFR-MDN Doc # 43 Filed: 02/09/21 Page 1 of 2 - Page ID # 134




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:18CR92

       v.
                                                                  ORDER
CHRISTOPHER MCNATT,

                      Defendant.


       This matter is before the Court on defendant Christopher McNatt’s (“McNatt”)
Motion to Appoint Counsel (Filing No. 41). McNatt is seeking counsel to represent him
in seeking relief “under new case law based on prior predicate enhancement referenced to
‘Havis 1990117p.06 No. 17-5772.’” McNatt is presumably seeking relief under United
States v. Havis, 927 F.3d 382 (6th Cir. 2019), wherein the Sixth Circuit held the definition
of “controlled substance offense” in the United States Sentencing Guidelines (“U.S.S.G.”)
does not include attempt crimes.

       “There is no right to counsel in postconviction proceedings.” Garza v. Idaho, 586
U.S. ___, ___ 139 S. Ct. 738, 749 (2019). The district court has discretion to appoint
counsel in postconviction proceedings if it “determines that the interests of justice so
require.” 18 U.S.C. § 3006A(a)(2)(B); see also Wiseman v. Wachendorf, 984 F.3d 649,
655 (8th Cir. 2021). “In exercising its discretion, the court ‘should consider the legal
complexity of the case, the factual complexity of the case, and the petitioner's ability to
investigate and present his claims, along with any other relevant factors.’” Wiseman, 984
F.3d at 655 (quoting Hoggard v. Purkett, 29 F.3d 469, 471 (8th Cir. 1994)). McNatt has
presented no facts or evidence from which the Court can conclude that it should appoint
counsel in this matter. Accordingly,
  8:18-cr-00092-RFR-MDN Doc # 43 Filed: 02/09/21 Page 2 of 2 - Page ID # 135




       IT IS ORDERED: Defendant Christopher McNatt’s Motion to Appoint Counsel
(Filing No. 41) is denied.

       Dated this 9th day of February 2021.

                                              BY THE COURT:



                                              Robert F. Rossiter, Jr.
                                              United States District Judge
